Title: To Benjamin Franklin from Madame Brillon, 30 November 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 30 novembre [1778]
Voici mon chér papa une léttre du voisin qui vous trouve bien bon de lui avoir écrit, la léttre qu’il m’écrit ne parle que de sa reconnoissance; il vous aime, vous connoit vous apprécie si bien, qu’il deviendroit mon ami par la maniére dont il vous rend justice s’il ne l’étoit depuis bien longtems par ses qualités pérsonnelles.
Nous avons été hiér chés mr mauduit, qui nous a reçu parfaittement, quoique bien fasché de ne vous pas voir; j’avois aussi le coeur tout gros; les couleurs des oiseaux m’ont semblé moins belles, que si je les eusse vues avéc vous: mr mauduit viendra mércredi prendre le thé chés moi, avéc un officiér qui désire fort vous voir; c’est celui qui a amené prisonniér un vaisseau anglois qui avoit pris d’abord le petit bastiment sur lequ’él il etoit; j’ai promis de vous engagér a venir de bonne heure, j’ai dit que j’éspérois que vous ne me refuseriés pas cétte marque d’amitié; adieu mon chér papa ne me distes plus Et aimés moi un peu plus croyés que pérsonne ne vous aima, ne vous aime ne vous aimera jamais plus que moi; mon coeur, le plus tendre des coeurs, a toujours eu un tact sur pour bien aimér ce qui est bon et vértueux; qui pourroisje aimér plus que vous!
